DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the provisional election with traverse of Group II (prior claims 16-20) in the reply filed on 02/18/2022 is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a) and 818.01(c)).
 
Response to Arguments
The objections to the specification are withdrawn in view of the amendments to claim 20.
The rejections under 35 U.S.C. §112(b) of claims 17 and 20 are withdrawn in view of the amendments. 
The prior rejections under 35 U.S.C. 102 are withdrawn in view of the amendments to independent claim 16. New claims 33-47 are addressed below. All pending claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “…exposing a material to be deposited on a microporous ion-conducting polymeric layer positioned in a processing region to an evaporation process” (emphasis added). The earlier claim only recited one reacting step and thus it was clear that the method proceeded by a first evaporation step and a second reacting step. With the introduction of the amended claim step of, “…reacting an evaporated second material with a second reactive gas…” the claim is unclear because it is unclear if a single evaporation process is occurring or two evaporation processes (although it was understood in the prior claims that the steps of evaporating and reacting can occur concomitantly). That is, it’s unclear if the step of “exposing a material to be deposited… to an evaporation process…” is needed to occur twice in order to meet the claim limitation. Moreover, Applicant is reminded that the primary purpose of the definiteness requirement for claim language under 35 U.S.C. §112(b) is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. 
The introduction of the second reacting step and third ceramic-containing layer also makes the usage of the claim terms, “the evaporated material” (in the first reacting step) and “an evaporated material” (in the second reacting step). In the earlier claim, the claim term, “the evaporated material” was understood to have antecedent basis because of the recitation of the claim limitation of, “…exposing a material to be deposited… to an evaporation process.” However, in line with the comments above, the introduction of the second step and third-ceramic containing layer render this claim term unclear.
It appears from the specification (see [0061]-[0065] of the instant application’s PG-Pub) that the intention was to claim separate evaporation process steps, i.e., a first evaporation process and a second evaporation process. It is suggested that Applicant amend the claim in a manner that makes it clear that two evaporation processes are occurring, e.g., by amending the preamble to the claim to recite, “…exposing a material to be deposited… to at least a first evaporation process and a second evaporation process [[an evaporation process]]…” Regardless, Applicant should consider amending the claim to render the newly amended claim clear by resolving the issues described above.
Due to their dependence upon claim 16, claims 17-20 and 33-43 are similarly rejected.
Claim 20 recites, “…the material to be evaporated.” The claim term is unclear because there are two materials to be evaporated: the first material that is reacted to form the second ceramic-containing layer and the second material that is reacted to form the third ceramic-containing layer. The indefiniteness as a whole stems from the issues highlighted above in relation to claim 16. In considering amendments to claim 16, Applicant should consider amendments that would also clarify the scope of claim 20. The claim is interpreted as meaning at least one of the first material and the second material to be evaporated are selected from the recited Markush group.
Claim 44 suffers from substantially the same deficiencies identified above in relation to claim 16. Claim 44 should be amended in line with the suggestions given above. Due to their dependence upon claim 44, claims 45-47 are similarly rejected.
Claim 34 recites, “…further comprising exposing the microporous ion- conducting polymeric layer to a cooling process prior to exposing the evaporated material to be deposited to the evaporation process” (emphasis added). There is insufficient antecedent basis for the emphasized portion. It is believed the limitation means to refer to the “reacting the evaporated material with a reactive gas…” However, this also introduces a secondary issue in that there are two reacting steps. Thus, the claim is unclear because the emphasized portion lacks antecedent basis and it is also unclear which reacting step it means to refer to. The claim is interpreted as meaning the cooling step can occur before the first reacting step, after the first reacting step but before the second reacting step, or both.
Claim 37 recites, “…wherein the reactive gas is an oxygen-containing gas selected from…” (emphasis added). The term, “the reactive gas” has antecedent basis in the first reacting step, however the term is unclear because there is also a recited, “second reactive gas.” The claim would be more clear if the term, “a reactive gas” was amended to recite, “a first reactive gas,” and this would make the claim more consistent with the usage of first/second labels. The claim is interpreted as meaning either of the reactive gas from the first reacting step or the second reactive gas, or both, is selected from the recited Markush group.
Claim 46 recites, “…comprising exposing the microporous ion- conducting polymeric layer to a second cooling process after depositing the third ceramic-containing layer…” (emphasis added). Claim 44 already recites a second cooling process before depositing the third ceramic-containing layer. Thus, it is believed that claim 46 intended to recite a third cooling process. The claim is interpreted in this manner and the undersigned suggests Applicant amend the claim in this manner.
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19-20, 33-43 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over the Herle'788 (US20170062788A1) in view of Shi (US20170025658A1).
Regarding claim 16, Herle’788 discloses a method of forming a separator for a battery, comprising (Claim 1; [0014]):
exposing a material to be deposited on a microporous ion-conducting polymeric layer (porous polymeric substrate capable of conducting ions #131, [0041], FIG. 2) positioned in a processing region to an evaporation process (#330, FIG. 3; [0064]; Claim 1);
wherein the microporous ion-conducting polymeric layer has:
a first surface ([0041]; the surface on which first dielectric layer #133a is deposited, FIG. 2); and
a second surface opposing the first surface ([0041]; the surface on which second dielectric layer #133b is deposited, FIG. 2);
and a first ceramic-containing layer, capable of conducting ions, formed on the first surface ([0041], [0043], first dielectric layer #133a, FIG. 2);
wherein the first ceramic-containing layer has a thickness in a range from about 1,000 nanometers to about 5,000 nanometers ([0010]; Herle’788 teaches a thickness of 1 nanometer to 2,000 nanometers; overlapping portion 1,000 to 2,000 nanometers falls completely within the claimed range);
reacting the evaporated material with a reactive gas and/or plasma to deposit a second ceramic-containing layer ([0071]: “[i]t should be noted that the deposition can be repeated for forming films on both sides of the separator structure”; [0041], [0043]; second dielectric layer #133b, FIG. 2), capable of conducting ions, on the second surface of the microporous ion-conducting polymeric layer (#340, FIG. 3; [0069]; #133b, FIG. 2 and [0041]);
wherein the second ceramic-containing layer is a binder-free ceramic-containing layer (Claims 15 and 20; [0043]) and has a thickness in a range from about 1 nanometer to about 1,000 nanometers ([0010], [0012]); and 
	
 Herle’788 differs from the claimed process in that Herle’788 does not explicitly disclose reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the third ceramic-containing layer is binder-free and has a thickness in a range from about 1 nanometer to about 100 nanometers. In simpler terms, Herle’788 differs from the claimed invention in that the claimed invention requires multiple reacting steps to form the ceramic-containing layer on the second side of the microporous ion-conducting polymeric layer, whereas Herle’788 only implicitly teaches a single reacting step.
	However, the deficient limitation is taught by Shi. Shi relates to the field of separators having a binder-free deposition of an ultra-thin metal or metal oxide ([0011]) and is thus analogous art. Shi teaches, “Non-limiting examples of physical vapor deposition are sputter and evaporation. Physical vapor deposition may involve vaporizing a metallic element, a reactive metallic element, an inert metallic element, or a metal oxide and forming an extremely thin layer on a substrate such as a separator membrane… In addition, one or more layers of possible combinations applied in various orders of a metal and/or metal oxide and/or an organic material may be formed…” (emphasis added, [0086]). Thus, Herle’788 and Shi teach each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The skilled person could have combined the elements by known methods. In doing so, the multi-layer deposition (i.e., the claimed second and third ceramic-containing layers) taught by Shi would perform the same function as the single-layer deposition taught by Herle’788. The skilled person would have found that the results of the combination were predictable, i.e., that the microporous ion-conducting polymeric layer as taught by Herle’788 would have had substantially the same properties as the proposed combination of Herle’788 and Shi.
	Thus, it would have been obvious before the effective filing date of the claimed invention 
to have combined the prior art elements of Herle’788 and Shi to arrive at the claimed invention wherein the method includes reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the third ceramic-containing layer is binder-free. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the thicknesses of the first-, second-, and third-ceramic containing layers, the claimed thickness of the first ceramic-containing layer (about 1,000 to about 5,000 nanometers) overlaps with that of the range taught by Herle’788 (1 nm to 2,000 nanometers; see [0010], [0012]). The second and third ceramic-containing layer of the claimed invention are not specified to be different materials. Accordingly, the teachings of Herle’788 with respect to the second and third ceramic-containing layers may be treated as a whole (i.e., the second and third ceramic-containing layers are structurally no different from the single layer taught by Herle’788). Thus, the thickness of the second and third ceramic-containing layer (about 1 nm to 1,000 nanometers and 1 nm to 100 nm, respectively) amount to a range of 2 nm to 1,100 nm as a whole. The range of 2 nm to 1,100 nm overlaps with the range taught by Herle’788 (1 nm to 2,000 nanometers; see [0010], [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Herle publication because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
Regarding claim 17, Herle’788 in view of Shi teaches the method of claim 16 and wherein the first ceramic-containing layer and the second ceramic-containing layer each independently comprise a material selected from: porous aluminum oxide, porous-ZrO2, porous-SiO2, porous-MgO, porous-TiO2, porous-Ta2O5, porous-Nb2O5, porous-LiAlO2, porous-BaTiO3, ion-conducting garnet, anti-ion-conducting perovskites, porous glass dielectric ([0043]), porous-HfO2 ([0064]), or combinations thereof. 
Regarding claim 19, Herle’788 in view of Shi teaches the method of claim 16 and wherein the material to be deposited is a metallic material selected from: aluminum (Al), silver (Ag), chromium (Cr), copper (Cu), indium (In), iron (Fe), magnesium (Mg), nickel (Ni), silicon (Si), tin (Sn), ytterbium (Yb), zirconium (Zr), or combinations thereof ([0064]).
Regarding claim 20, Herle’788 in view of Shi teaches the method of claim 16 and wherein “the material to be evaporated is a metal oxide selected from: zirconium oxide, hafnium oxide, silicon oxide, magnesium oxide, titanium oxide, tantalum oxide, niobium oxide, lithium aluminum oxide, barium titanium oxide, or combinations thereof.” ([0043]).
Regarding claim 33, Herle’788 in view of Shi teach the method of claim 16 as described above.
Similar to how Herle’788 does not teach depositing a third ceramic-containing layer, Herle’788 does not teach reacting an evaporated third material with a third reactive gas and/or plasma to deposit a fourth ceramic-containing layer, capable of conducting ions, on the third ceramic-containing layer, wherein the fourth ceramic-containing layer is binder-free and has a thickness in a range from about 1 nanometer to about 100 nanometers.
However, the deficient limitation would have been obvious in view of Shi. In this regard, the reasoning applied in the rejection of claim 16 regarding the third ceramic-containing layer applies mutatis mutandis to the fourth ceramic-containing layer. Even further, the cumulative sum of the thicknesses of the second, third, and fourth ceramic-containing layers is from 3 to 1,200 nanometers, which still overlaps with the range taught by Herle’788.
Regarding claim 34, Herle’788 in view of Shi teaches the method of claim 16 and further comprising exposing the microporous ion- conducting polymeric layer to a cooling process prior to exposing the evaporated material to be deposited to the evaporation process (see [0063]-[0064] of Herle’788). 
Regarding claim 35, Herle’788 in view of Shi teaches the method of claim 34 as described above. Herle’788 also teaches wherein the cooling process cools the microporous ion-conducting polymeric layer to a temperature of about -20°C to about 22°C (see [0063] and claim 9). 
Regarding claim 36, Herle’788 in view of Shi teaches the method of claim 35 as described above. Herle’788 also teaches wherein the cooling process cools the microporous ion-conducting polymeric layer to a temperature of about -10°C to about 0C (see [0063]). 
Regarding claim 37, Herle’788 in view of Shi teaches the method of claim 16 as described above. Herle’788 also teaches wherein the reactive gas is an oxygen-containing gas selected from oxygen (02), ozone, oxygen radicals, or combinations thereof (see [0058]). 
Regarding claim 38, Herle’788 in view of Shi teaches the method of claim 16 as described above. Herle’788 also teaches wherein the plasma is an oxygen-containing plasma (see [0057]-[0058]). 
Regarding claim 39, Herle’788 in view of Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the second ceramic-containing layer is aluminum oxide (see [0012], [0043]). 
Regarding claim 40, Herle’788 in view of Shi teaches the method of claim 16 as described above. Herle’788 also teaches wherein the evaporation process is a thermal evaporation process or an electron beam evaporation process (see [0064]). 
Regarding claim 41, Herle’788 in view of Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the evaporation process comprises exposing the material to be deposited to a temperature of about 1,3000C to about 1,600C (see [0068]). 
Regarding claim 42, Herle’788 in view of Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the microporous ion-conducting polymeric comprises polyethylene or polypropylene ([0042]).
Regarding claim 43, Herle’788 in view of Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the microporous ion-conducting polymeric has a thickness of about 1 µm to about 25 µm. See Table 1 (preceding [0088]), numerous separators were used for the experiments of 16 and 20 µm thicknesses. Moreover, at [0050] Herle’788 teaches the overall thickness of the coated separator is in the range of 5 to 60 microns. Given that the thickness on each side is up to 2 microns (2,000 nanometers), the thickness of the separator can be deduced to be from 1 to 56 microns, which overlaps with the instantly claimed range. See MPEP § 2144.05.I.
Regarding claim 44, Herle’788 discloses a method of forming a separator for a battery, comprising (Claim 1; [0014]):
exposing a microporous ion-conducting polymeric layer to a first cooling process ([0063]);
exposing a material to be deposited on the microporous ion-conducting polymeric layer (porous polymeric substrate capable of conducting ions #131, [0041], FIG. 2) positioned in a processing region to an evaporation process (#330, FIG. 3; [0064]; Claim 1);
wherein the microporous ion-conducting polymeric layer has:
a first surface ([0041]; the surface on which first dielectric layer #133a is deposited, FIG. 2); and
a second surface opposing the first surface ([0041]; the surface on which second dielectric layer #133b is deposited, FIG. 2);
and a first ceramic-containing layer, capable of conducting ions, formed on the first surface ([0041], [0043], first dielectric layer #133a, FIG. 2);
wherein the first ceramic-containing layer has a thickness in a range from about 1,000 nanometers to about 5,000 nanometers ([0010]; Herle’788 teaches a thickness of 1 nanometer to 2,000 nanometers; overlapping portion 1,000 to 2,000 nanometers falls completely within the claimed range);
reacting the evaporated material with a reactive gas and/or plasma to deposit a second ceramic-containing layer ([0071]: “[i]t should be noted that the deposition can be repeated for forming films on both sides of the separator structure”; [0041], [0043]; second dielectric layer #133b, FIG. 2), capable of conducting ions, on the second surface of the microporous ion-conducting polymeric layer (#340, FIG. 3; [0069]; #133b, FIG. 2 and [0041]), wherein the second ceramic-containing layer is a binder-free (Claims 15 and 20; [0043]); 
	
Regarding the thicknesses of the first ceramic-containing layers, the claimed thickness of the first ceramic-containing layer (about 1,000 to about 5,000 nanometers) overlaps with that of the range taught by Herle’788 (1 nm to 2,000 nanometers; see [0010], [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Herle’788 because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
 Herle’788 differs from the claimed process in that Herle’788 does not explicitly disclose reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the is binder-free and. In simpler terms, Herle’788 differs from the claimed invention in that the claimed invention requires multiple reacting steps to form the ceramic-containing layer on the second side of the microporous ion-conducting polymeric layer, whereas Herle’788 only implicitly teaches a single reacting step.
	However, the deficient limitation is taught by Shi. Shi relates to the field of separators having a binder-free deposition of an ultra-thin metal or metal oxide ([0011]) and is thus analogous art. Shi teaches, “Non-limiting examples of physical vapor deposition are sputter and evaporation. Physical vapor deposition may involve vaporizing a metallic element, a reactive metallic element, an inert metallic element, or a metal oxide and forming an extremely thin layer on a substrate such as a separator membrane… In addition, one or more layers of possible combinations applied in various orders of a metal and/or metal oxide and/or an organic material may be formed…” (emphasis added, [0086]). Thus, Herle’788 and Shi teach each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The skilled person could have combined the elements by known methods. In doing so, the multi-layer deposition (i.e., the claimed second and third ceramic-containing layers) taught by Shi would perform the same function as the single-layer deposition taught by Herle’788. The skilled person would have found that the results of the combination were predictable, i.e., that the microporous ion-conducting polymeric layer as taught by Herle’788 would have had substantially the same properties as the proposed combination of Herle’788 and Shi.
	Thus, it would have been obvious before the effective filing date of the claimed invention 
to have combined the prior art elements of Herle’788 and Shi to arrive at the claimed invention wherein the method includes reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the third ceramic-containing layer is binder-free. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Herle’788 is also deficient in the limitation of, “exposing the microporous ion-conducting polymeric layer to a second cooling process after depositing the second ceramic-containing layer…” However, Herle’788 teaches that during the evaporation process, the substrate is exposed to temperatures in excess of 1,000ºC and it is thus beneficial to cool the substrate prior to the evaporation process ([0063]). Thus, it would have been obvious before the effective filing date of the claimed invention to have employed the second cooling process after depositing the second ceramic-containing layer because Herle’788 teaches cooling the substrate (i.e., the claimed microporous ion-conducting polymeric layer) is beneficial due to the high temperatures realized by the evaporation process ([0063]).
Regarding claim 45, Herle’788 in view of Shi teaches the method of claim 44 as described above. 
Regarding the limitation, “wherein the second ceramic-containing layer has a thickness in a range from about 1 nanometer to about 1,000 nanometers and the third ceramic-containing layer has a thickness in a range from about 1 nanometer to about 100 nanometers,” it is noted that the second and third ceramic-containing layer of the claimed invention are not specified to be different materials. Accordingly, the teachings of Herle’788 with respect to the thicknesses of the second and third ceramic-containing layers may be treated as a whole (i.e., the second and third ceramic-containing layers are structurally no different from the single layer taught by Herle’788). Thus, the thickness of the second and third ceramic-containing layer (about 1 nm to 1,000 nanometers and 1 nm to 100 nm, respectively) amount to a range of 2 nm to 1,100 nm as a whole. The range of 2 nm to 1,100 nm overlaps with the range taught by Herle’788 (1 nm to 2,000 nanometers; see [0010], [0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Herle publication because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
Regarding claim 46, Herle’788 in view of Shi teach the method of claim 44 as described above. further comprising exposing the microporous ion-conducting polymeric layer to a third cooling process after depositing the third ceramic-containing layer.
In a first aspect, since the microporous ion-conducting polymer layer is subjected to excess temperatures during the evaporation process (see rejection of claim 44 above), the microporous ion-conducting polymer layer would inherently be subjected to a cooling process by virtue of the termination of the evaporation process (e.g., by radiation to the surroundings). Thus, the limitation would necessarily be met.
In a second aspect, it would be obvious to include a third cooling step prior to depositing a fourth ceramic-containing layer because Herle’788 teaches cooling the substrate (i.e., the claimed microporous ion-conducting polymeric layer) is beneficial due to the high temperatures realized by the evaporation process ([0063]).
Regarding claim 47, Herle’788 in view of Shi teaches the method of claim 46 as described above. Herle’788 does not teach further comprising reacting an evaporated third material with a reactive gas and/or plasma to deposit a fourth ceramic-containing layer, capable of conducting ions, on the third ceramic-containing layer, wherein the fourth ceramic-containing layer is binder-free and has a thickness in a range from about 1 nanometer to about 100 nanometers. 
However, the deficient limitation would have been obvious in view of Shi. In this regard, the reasoning applied in the rejection of claim 44 regarding the third ceramic-containing layer applies mutatis mutandis to the fourth ceramic-containing layer. Even further, the cumulative sum of the thicknesses of the second, third, and fourth ceramic-containing layers is from 3 to 1,200 nanometers, which still overlaps with the range taught by Herle’788.
Claim 16-20 and 33-43 are rejected under 35 U.S.C. 103 as being unpatentable over Herle ‘519 (WO2014093519A1) in further view of Herle '788  (US20170062788A1) and Shi (US20170025658A1).
Regarding claim 16, Herle’519 teaches the claimed microporous ion-conducting polymeric layer having the first ceramic-containing layer, i.e.,:
a microporous ion-conducting polymeric layer (polymeric porous separator, [0021]), wherein the microporous ion-conducting polymeric layer has:
a first surface (FIG. 2);
a second surface opposing the first surface (FIG. 2); and
a first ceramic-containing layer, capable of conducting ions (ceramic layer, claim 1; insulating oxide or ion conducting ceramics [0014]), formed on the first surface (FIG. 2, [0021]);
wherein the first ceramic-containing layer has a thickness in a range from about 1,000 nanometers to about 5,000 nanometers (FIG. 2, claim 11).
Herle’519 does not expressly teach the “ion-conducting” property limitation of the microporous polymeric layer. However, the structure and material disclosed by Herle’519 is the same as instantly claimed and the ion-conducting property is presumed to be inherent to such structure. Thus, the limitation is taught by Herle’519. See MPEP 2112.01 §I.
The Herle ‘519 application does not teach the exposing and reacting steps, or a second- and third-ceramic-containing layer deposited on the second surface of the microporous ion-conducting polymeric layer, which is a binder-free ceramic-containing layer and have a thickness in a range from about 1 nanometer to about 1,000 nanometers and 1 to 100 nanometers, respectively.
	However, Herle’788 teaches a method of forming a separator for a battery, comprising (Claim 1; [0014]):
exposing a material to be deposited on a microporous ion-conducting polymeric layer (porous polymeric substrate #131, [0041], FIG. 2) positioned in a processing region to an evaporation process (process step #330, FIG. 3; [0064]; Claim 1);
reacting the evaporated material with a reactive gas and/or plasma to deposit a second ceramic-containing layer, capable of conducting ions, on the second surface ([0041]; the surface on which second dielectric layer #133b is deposited, FIG. 2) of the microporous ion-conducting polymeric layer (process step #340, FIG. 3; [0064]);
wherein the second ceramic-containing layer is a binder-free ceramic-containing layer (second dielectric layer #133b, FIG. 2; [0043], claims 15 and 20) and has a thickness in a range from about 1 nanometer to about 1,000 nanometers ([0010]).
 Herle’788 differs from the claimed process in that Herle’788 does not explicitly disclose reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the third ceramic-containing layer is binder-free and has a thickness in a range from about 1 nanometer to about 100 nanometers. In short, Herle’788 differs from the claimed invention in that the claimed invention requires multiple reacting steps to form the ceramic-containing layer on the second side of the microporous ion-conducting polymeric layer, whereas Herle’788 only implicitly teaches a single reacting step.
	However, the deficient limitation is taught by Shi. Shi relates to the field of separators having a binder-free deposition of an ultra-thin metal or metal oxide ([0011]) and is thus analogous art. Shi teaches, “Non-limiting examples of physical vapor deposition are sputter and evaporation. Physical vapor deposition may involve vaporizing a metallic element, a reactive metallic element, an inert metallic element, or a metal oxide and forming an extremely thin layer on a substrate such as a separator membrane… In addition, one or more layers of possible combinations applied in various orders of a metal and/or metal oxide and/or an organic material may be formed…” (emphasis added, [0086]). Thus, Herle’788 and Shi teach each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. The skilled person could have combined the elements by known methods. In doing so, the multi-layer deposition (i.e., the claimed second and third ceramic-containing layers) taught by Shi would perform the same function as the single-layer deposition taught by Herle’788. The skilled person would have found that the results of the combination were predictable, i.e., that the microporous ion-conducting polymeric layer as taught by Herle’788 would have had substantially the same properties as the proposed combination of Herle’788 and Shi. See MPEP 2143 §I.A.
	Thus, it would have been obvious before the effective filing date of the claimed invention 
to have combined the prior art elements of Herle’788 and Shi to arrive at the claimed invention wherein the method includes reacting an evaporated second material with a second reactive gas and/or plasma to deposit a third ceramic-containing layer, capable of conducting ions, on the second ceramic-containing layer, wherein the third ceramic-containing layer is binder-free.
Regarding the thickness of the first ceramic-containing layer, Herle’519 teaches the thickness of the layer is less than 5 micrometers (5,000 nanometers) (claim 11), which overlaps in the region of 1,000-5,000 nanometers of the first ceramic-containing layer in the instant claim. 
Regarding the thicknesses of the second-, and third-ceramic containing layers, the second and third ceramic-containing layer of the claimed invention are not specified to be different materials. Accordingly, the teachings of Herle’788 with respect to the second and third ceramic-containing layers may be treated as a whole (i.e., the second and third ceramic-containing layers are structurally no different from the single layer taught by Herle’788). Thus, the thickness of the second and third ceramic-containing layer (about 1 nm to 1,000 nanometers and 1 nm to 100 nm, respectively) amount to a range of 2 nm to 1,100 nm as a whole. The range of 2 nm to 1,100 nm overlaps with the range taught by Herle’788 (1 nm to 2,000 nanometers; see [0010], [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the Herle ‘519 and Herle’788 references because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.
Finally, it would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to modify Herle’519 with Herle’788 and Shi using the method taught by Herle’788 in view of Shi described above. In this regard, the person having ordinary skill in the art would have been motivated to modify Herle’519 with Herle’788 to enhance the ionic conductivity of the overall electrolyte [of a battery] (Herle’788, [0034]) and to prevent potential dendrite growth associated with Li material [in a battery] (Id., [0032]).
Regarding claim 17, Herle’519 in view of Herle’788 and Shi teach claim 16 as described above. Herle’519 teaches wherein the first ceramic-containing layer comprises a material selected from: porous aluminum oxide, porous-ZrO2, porous-HfO2, porous-SiO2, porous-MgO, porous-TiO2, porous-Ta2O5, porous-Nb2O5, porous-LiAlO2, porous-BaTiO3, ion-conducting garnet, anti-ion-conducting perovskites, porous glass dielectric, or combinations thereof ([0014]).
Herle’788 teaches wherein the second ceramic-containing layer comprises a material selected from: porous aluminum oxide, porous-ZrO2, porous-HfO2, porous-SiO2, porous-MgO, porous-TiO2, porous-Ta2O5, porous-Nb2O5, porous-LiAlO2, porous-BaTiO3, ion-conducting garnet, anti-ion-conducting perovskites, porous glass dielectric, or combinations thereof ([0043], [0064]).
Regarding claim 18, Herle’519 in view of Herle’788 and Shi teach claim 16 as described above. Herle’519 further teaches wherein the first ceramic-containing layer comprises a binder (Polyelectrolyte polymer(s), [0015]).
Regarding claim 19, Herle’519 in view of Herle’788 and Shi teach claim 16 as described above. Herle’519 does not teach wherein the material to be deposited is a metallic material selected from: aluminum (Al), silver (Ag), chromium (Cr), copper (Cu), indium (In), iron (Fe), magnesium (Mg), nickel (Ni), silicon (Si), tin (Sn), ytterbium (Yb), zirconium (Zr), or combinations thereof. However, Herle’788 teaches the evaporation material may be chosen from the group consisting of Al, Zr, Hf, Nb, Ta, Ti, Y, La, Si, B, Ag, Cr, Cu, In, Fe, Mg, Ca, Sr, Ba, Ni, Sn, Yb, Li, Ca, or combinations thereof ([0064]). Thus, Herle’788 teaches all of the elements claimed in claim 19.
It would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to further modify Herle’519 with Herle’788 by depositing a metallic material to form the second ceramic-containing layer on to the opposing side of Herle ‘519’s separator to arrive at the invention of claim 19. The person having ordinary skill in the art would have been motivated to modify Herle’519 with Herle’788 because compared to conventional ceramic coated separators, the reactive evaporation techniques have the advantage of thinner separators, increased energy density, and less tortuous pores for superior separator performance. (Herle’788, [0034]).
Regarding claim 20, Herle’519 in view of Herle’788 and Shi teach claim 16 as described above. Herle’519 also teaches wherein the material to be evaporated is Al2O3 (aluminum oxide), SiO2 (silicon oxide), and/or MgO (magnesium oxide) ([0014]).
Regarding claim 33, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above.
Similar to how Herle’788 does not teach depositing a third ceramic-containing layer, Herle’788 does not teach reacting an evaporated third material with a third reactive gas and/or plasma to deposit a fourth ceramic-containing layer, capable of conducting ions, on the third ceramic-containing layer, wherein the fourth ceramic-containing layer is binder-free and has a thickness in a range from about 1 nanometer to about 100 nanometers.
However, the deficient limitation would have been obvious in view of Shi. In this regard, the reasoning applied in the rejection of claim 16 regarding the third ceramic-containing layer applies mutatis mutandis to the fourth ceramic-containing layer. Even further, the cumulative sum of the thicknesses of the second, third, and fourth ceramic-containing layers is from 3 to 1,200 nanometers, which still overlaps with the range taught by Herle’788. See rejection of claim 16 above.
Regarding claim 34, Herle’519 in view of Herle’788 and Shi teach the method of claim 16. Herle’788 also teaches exposing the microporous ion- conducting polymeric layer to a cooling process prior to exposing the evaporated material to be deposited to the evaporation process (see [0063]-[0064] of Herle’788). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 35, Herle’519 in view of Herle’788 and Shi teach the method of claim 34 as described above. Herle’788 also teaches wherein the cooling process cools the microporous ion-conducting polymeric layer to a temperature of about -20°C to about 22°C (see [0063] and claim 9). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 36, Herle’519 in view of Herle’788 and Shi teach the method of claim 35 as described above. Herle’788 also teaches wherein the cooling process cools the microporous ion-conducting polymeric layer to a temperature of about -10°C to about 0C (see [0063]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 37, Herle’519 in view of Herle’788 and Shi teach teaches the method of claim 16 as described above. Herle’788 also teaches wherein the reactive gas is an oxygen-containing gas selected from oxygen (02), ozone, oxygen radicals, or combinations thereof (see [0058]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 38, Herle’519 in view of Herle’788 and Shi teach teaches the method of claim 16 as described above. Herle’788 also teaches wherein the plasma is an oxygen-containing plasma (see [0057]-[0058]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 39, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the second ceramic-containing layer is aluminum oxide (see [0012], [0043]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 40, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the evaporation process is a thermal evaporation process or an electron beam evaporation process (see [0064]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 41, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above. Herle’788 also teaches wherein the evaporation process comprises exposing the material to be deposited to a temperature of about 1,3000C to about 1,600C (see [0068]). Thus, Herle’519 in view of Herle’788 and Shi would necessarily meet this limitation because Herle’788 is relied upon for the evaporation process limitations.
Regarding claim 42, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above.
Herle’519 does not teach wherein the microporous ion-conducting polymeric layer comprises polyethylene or polypropylene. Rather, Herle’519 microporous ion-conducting polymeric layer is made of the genus of polyolefin, of which both polyethylene and polypropylene are species of. 
Nonetheless, Herle’788 also teaches wherein the microporous ion-conducting polymeric layer comprises polyethylene or polypropylene ([0042]). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used a polyethylene or polypropylene for the microporous ion-conducting polymeric layer because Herle’519 broadly teaches the genus, and Herle’788 teaches polyethylene and polypropylene’s suitability for use as a separator (i.e., microporous ion-conducting polymeric layer).
Regarding claim 43, Herle’519 in view of Herle’788 and Shi teach the method of claim 16 as described above. Herle’519 also teaches wherein the separator is about 16 microns or 10 microns thick as a whole ([0022]). Herle’519 teaches that the coating is 3 microns in this embodiment, meaning the separator (i.e., microporous ion-conducting polymeric layer) is 13 or 7 microns thick.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17, 19-20, 33-43, and 44-47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. of U.S. Patent No. 10411238 (hereafter, “the ‘238 patent”) in view of Herle’788 (US20170062788A1) and Shi (US20170025658A1).
It is noted that Herle’788 is the PG-Pub of the ‘238 patent and that the rejection of these claims are substantially identical to that of the rejections of the claims above over Herle’788 in view of Shi. Thus, refer to the rejection of those claims above. See claim chart below.
Claim No.
‘238 Patent Claim
16
1-2, 4, and 10-11
17
10
19
2
20
10
33
No additional claims
34
8
35
9
36
9
37
3
38
7
39
10
40
5
41
No additional claims
42
No additional claims
43
14
44
1-2, 4, 8, and 10-11
45
11
46
No additional claims
47
No additional claims

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                    
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721